Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Receipt is acknowledged of Applicant’s Amendment filed on 05/25/2022; and IDS filed on 04/29/2022.
Claims 1, 14, 28 have been amended.
Claims 1-4, 14-17, 28 are pending in the instant application.
Note, rejections and objections not reiterated from previous office actions are hereby withdrawn. The following rejections or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 14-17, 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over HELSON (US 2012/0308643) as evidenced by WKIPEDIA2 (https://en.wikipedia.org/wiki/Atrioventricular_block (downloaded on 07/26/2018)) in view of ZELTSER et al (Drug-Induced Atrioventricular Block: Prognosis After Discontinuation of the Culprit Drug. Journal of the American College of Cardiology. Volume 44, Issue 1, 7 July 2004, Pages 105-108), RANJAN et al (US 2014/0065061), HANSEN et al (US 2009/0181887) and YAGI et al (Analysis of Onset Mechanisms of a Sphingosine 1-Phosphate Receptor Modulator Fingolimod-Induced Atrioventricular Conduction Block and QT-Interval Prolongation. Toxicol Appl Pharmacol. 2014 Nov 15;281(1):39-47).
	HELSON teaches a method for treatment of drug induced cardiac irregularities, such as QT prolongation (see abstract) and atrioventricular block (see [0018]) comprising of: identifying the human subject in need (see [0014]; [0018]); administering to the human prior to or concomitantly with a composition comprising of: one or more active agents that induced cardiac irregularities (see [0018]), such as calcium channel blockers (see [0018]), such as verapamil (see [0070]) and beta-blockers; empty liposomes (see [0018]) comprise of lipids or phospholipids (see [0016]), such as lecithin (see [0016]) an dipalmitoyl-phosphatidylglycerol (see [0016]), which is DPPG, to treat the drug induced cardiac irregularities (see [0018]). WIKIPEDIA2 teaches there are three types of atrioventricular block, wherein the first-degree and second-degree are typically asymptomatic (see pg. 2). The third-degree has noticeable symptoms that present itself as more urgent such as: dizziness, fatigue, chest pain, pre syncope or syncope (see pg. 2). Even though one skilled in the art would treat all three types of atrioventricular block, the AV block being treated at the hospital is most likely to be a second-degree or a third-degree, because this is when the patient is symptomatic and is most likely to come to the hospital. 
HELSON does not specifically teach that the AV block is a third-degree block; or using other specific phospholipids, such as DMPC or DMPG; or that fingolimod drug causes AV blocks.
ZELTSER teaches the prior art had known of AV blocks, such as third-degree AV block (see abstract).
RANJAN teaches method of minimizing QT prolongation (see title and abstract), using lipids, such as lecithin, DMPC and DMPG (see ([0010]).
HANSEN teaches conventional liposomes are typically composed of phospholipids (see [0350]), such as DMPC and DMPG (see [0351]).
YAGI teaches the prior art had known that fingolimod treats multiple sclerosis (see pg. 39), but has side effects of atrioventricular block (AV block) and QT-prolongation, wherein the atrioventricular block (AV block) can be third degree (see abstract and pg. 41).
	It would have been obvious to the person of ordinary skill in the art at the time the invention was made to treat AV block that is third-degree block that could be caused by drugs, such as fingolimod. The person of ordinary skill in the art would have been motivated to make those modifications and reasonably would have expected success because HELSON teaches treating AV blocks that are caused by drugs by using phospholipids, wherein phospholipids include DMPC, DMPG an DPPG.
It would have been obvious to the person of ordinary skill in the art at the time the invention was made to incorporate making lipids/liposomes with phospholipids, such as lecithin, DMPC, and DMPG. The person of ordinary skill in the art would have been motivated to make those modifications, and reasonably would have expected success because these are functional equivalents of phospholipids, such as DPPG, DMPC and DMPG, frequently used in the making of liposomes. Note, the palmitoyl group in DPPG is 15 carbon long, while the myristoyl group in DMPG is 13 carbon long. They are very similar.
It would have been obvious to the person of ordinary skill in the art at the time the invention was made to incorporate giving lipids/liposomes to patients needing or currently taking fingolimod in an amount to treat multiple sclerosis and/or verapamil, since fingolimod is a drug that is used to treat multiple sclerosis and has side effect of third degree atrioventricular block and QT-prolongation. The person of ordinary skill in the art would have been motivated to make those modifications, because it would reduce the fingolimod side effect of third degree atrioventricular block and QT-prolongation reduced or eliminated, and reasonably would have expected success because HELSON teaches reducing drugs side effects.
Note, it would have been obvious to repeatedly adjust/increase the amount of phospholipids to a single dose for patient compliance/convenience until elimination of the AV block is treated 100%, wherein the AV block is eliminated for weeks, months or even years to improve the patient’s quality of life. 

Response to Arguments
	Applicant argues that nothing in the art cited teaches that the elimination or reduction of AV Block can extend to 1 to 8 hours from a single dose of the lipid, surprisingly, the effect of the single dose lasted from 1 to 8 hours. Specifically, nothing in any of Helson as evidenced by Wikipedia2, in view of Zelster, Ranjan, Hansen, and Yagi teaches such a limitation or provide a reasonable expectation that it would have such a long-lasting effect. This is because, as evidenced by the Abstract of Park ( copy
attached), et al., entitled "Measurement of human chylomicron triglyceride clearance with a labeled commercial lipid emulsion", Lipids/ Volume 36, Issue 2 / p. 115-120, the half-life for triglycerides, is "chylomicron TG half-lives were 5.34±0.58 and 6.51±0.58 min during the fasting and fed states, respectively (P<0.01 ). " (Emphasis added).
Thus, the skilled artisan, understanding that the half-life of triglycerides is between 5 and 6 minutes, would have no reasonable expectation of success for a treatment with a single dose to last from 1 to 8 hours, as shown in the figures of the present specification, and as claimed herein. Such a timeline for the effect measured is indeed surprising and unexpected with regard to the effect on AV Block. As such, the prima facie case of obviousness fails.
	The Examiner finds this argument unpersuasive, because HELSON teaches using liposomes to treat AV blocks, wherein it would have been obvious to optimize the dosage to a single dosage for patient compliance/convenience. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Telephonic Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAKE MINH VU whose telephone number is (571)272-8148. The examiner can normally be reached Mon-Fri 9:00am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hartley can be reached on (571) 272-0616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAKE M VU/Primary Examiner, Art Unit 1618